Case 1:18-cv-03633-JRS-TAB Document 37 Filed 03/07/19 Page 1 of 1 PageID #: 298


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 TENSTREET, LLC an Oklahoma limited liability )
 company,                                      )
                       Plaintiff,              )
                                               )
                    v.                         )             No. 1:18-cv-03633-JRS-TAB
                                               )
 DRIVERREACH, LLC an Indiana limited liability )
 company,                                      )
                       Defendant.              )

                      ORDER ON DEFENDANT’S MOTION TO STAY

        Defendant seeks a stay of this action pending resolution of Defendant’s Rule 12(b)(6)

 motion to dismiss. [Filing No. 30.] Plaintiff opposes Defendant’s motion to stay on the ground

 that the mere fact Defendant filed a motion to dismiss does not warrant imposing a stay. See

 Heckler & Koch, Inc. v. German Sports Guns GmbH, No. 1:11-cv-1108-SEB-TAB, 2013 WL

 2406262, at *6 (S.D. Ind. May 31, 2013); see also New England Carpenters Health & Welfare

 Fund v. Abbott Labs., No. 12 C 1662, 2013 WL 690613, at *2 (N.D. Ill. Feb. 20, 2013). The

 Court agrees.

        Were the Court to stay every case simply because a motion to dismiss is filed, the

 movement of cases through this Court would grind to a halt. A defendant seeking such a stay

 must show something more. The instant motion is devoid of such a showing. Therefore,

 Defendant’s motion to stay is denied. The Court approves the Case Management Plan and the

 accompanying Appendix B. [Filing No. 33.]


        Date: 3/7/2019




 All ECF-registered counsel of record via email
